647 S.E.2d 98 (2007)
PLOTT
v.
BOJANGLE'S, et al.
No. 55A07.
Supreme Court of North Carolina.
May 17, 2007.
Jolinda J. Babcock, Winston-Salem, Eleasa H. Allen, for Bojangle's, et al.
The following order has been entered on the motion filed on the 15th day of May 2007 by Plaintiff for Extension of Time to File Brief:
"Motion Allowed. Plaintiff (Plott) shall have up to and including the 15th day of June 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 17th day of May 2007."
Justice HUDSON recused.